2019 IL App (1st) 190556

                                                                                FIFTH DIVISION
                                                                Opinion filed: September 20, 2019

                                         No. 1-19-0556

______________________________________________________________________________

                                            IN THE

                              APPELLATE COURT OF ILLINOIS

                                FIRST DISTRICT
______________________________________________________________________________

TANGELA GATZ,                                               )     Appeal from the
                                                            )     Circuit Court of
       Plaintiff-Appellant,                                 )     Cook County.
                                                            )
v.                                                          )     No. 18 CH 8419
                                                            )
THE BOARD OF TRUSTEES OF THE VILLAGE OF                     )
MAYWOOD POLICE PENSION FUND,                                )     Honorable
                                                            )     Michael T. Mullen,
       Defendant-Appellee.                                  )     Judge, Presiding.


       PRESIDING JUSTICE HOFFMAN delivered the judgment of the court, with opinion.
       Justices Rochford and Delort concurred in the judgment and opinion.

                                           OPINION

¶1     The plaintiff, Tangela Gatz, appeals from a judgment of the circuit court of Cook County,

which confirmed a decision of the Board of Trustees of the Maywood Police Pension Fund (the

Board), denying her application for a surviving spouse’s pension pursuant to section 3-112(e) of

the Illinois Pension Code (Code)(40 ILCS 5/3-112(e) (West 2016)), based on the death of her

husband, Ryan Gatz. (hereinafter referred to as Ryan), a police officer in the employ of the

Village of Maywood. For the reasons that follow, we affirm the judgment of the circuit court.
No. 1-19-0556


¶2     Ryan was a member of the Maywood Police Department, having been appointed as a

probationary officer on March 19, 2009, and receiving his regular appointment on March 19,

2010. The plaintiff alleged that Ryan died as the result of post-traumatic stress disorder (PTSD)

which he developed after an officer-involved shooting on October 25, 2014. The facts of this

case are, in relevant part, undisputed. The following factual recitation is taken from the evidence

adduced at the hearings on the plaintiff’s pension application held before the Board on August

25, 2017 and March 27, 2018.

¶3     Certain facts noted by the Board relating to Ryan’s medical treatment prior to the October

25, 2014 incident, are relevant to the resolution of this appeal. On November 8, 2004, Ryan was

treated at Rush Oak Park Hospital for “severe, acute anxiety.” On December 17, 2004, following

an incident where Ryan was at home acting unusual while in possession of a firearm, he was

taken to Gottlieb Hospital and admitted to the psychiatric ward. The police report of the incident

states that Ryan was having problems with narcotics and had consumed numerous prescription

drugs and drank nail polish remover. As a result, Ryan was placed on administrative leave from

his position with the Cook County Sheriff.

¶4     The plaintiff testified that she first met Ryan in the fall of 2013. According to the

plaintiff, when she first met him, Ryan admitted to being a recovering addict. Over the next six

months, the plaintiff never saw Ryan drink alcohol, and the only medication he used was for his

blood pressure. She stated that Ryan attended a weekly Alcoholics Anonymous meeting on

Friday evenings. Ryan and the plaintiff were married on February 14, 2014. The plaintiff

testified that, from the time of their marriage until October 2014, Ryan did not consume alcohol,

and he only took his blood pressure medication.



                                               -2-
No. 1-19-0556


¶5     According to police reports, on October 25, 2014, Ryan and Officer Whitlock attempted

to apprehend a suspected narcotics offender. Officer Whitlock observed the suspect reach for his

waistband and saw a gun. When the suspect pointed the gun at Officer Whitlock, the officer fired

several shots, striking the suspect. The report states that Ryan exited his vehicle after hearing the

gunshots. While Ryan and Officer Whitlock were standing on the sidewalk, a car drove toward

them. They responded by firing at the car, which sped off. The suspect was transported by

ambulance to a hospital where he died. Ryan and Officer Whitlock were taken in a separate

ambulance to Loyola Hospital’s emergency room. According to the hospital records, Ryan was

diagnosed with unspecified chest pain and released.

¶6     The following day, Ryan was examined at Loyola’s immediate care facility. The records

of that visit state that he complained of chest pains, palpitations, insomnia, and anxiety. He

reported feeling stressed and unable to sleep; “[f]eels like he may be having anxiety and panic

which he has had in the past.” Ryan was given anti-anxiety medication and released.

¶7     On November 10, 2014, Ryan sought treatment with Dennis Delfosse, LCPC, who

diagnosed him with “acute stress reaction.” Delfosse’s case review states: “Post shooting

evaluation. Incident on 24 Oct. off work until further notice *** Anxiety, tension and temper

problems at home *** sleep impaired ***some images and flashbacks.” A case review dated

December 11, 2014, states: “Good progress *** Believes he is ready for work *** Some sleep

difficulty but minimal.”

¶8     On October 13, 2015, Ryan was seen by Dr. Gigante for blood pressure issues. In his

report of that visit, Dr. Gigante wrote: “PT diagnosed recently with HTN and has HX of chronic

general anxiety disorder which is well controlled with Klonopin.”



                                                -3-
No. 1-19-0556


¶9     In a case review dated October 15, 2015, Delflosse noted that Ryan “reports he has a

psychiatrist who will now follow him with EMDR TX and medication MGT *** Will

discontinue SVCS here.”

¶ 10   On October 19, 2015, Ryan was admitted to Advocate Lutheran General Hospital. The

record of that admission states: “psychiatric stabilization and detox management from the

various medications he has been taking for the past year. Problems for him began on 10/24/2014,

when there was a death of a suspect in which he was involved as a Maywood police officer.” On

October 23, 2015, Ryan was evaluated by Dr. Cynthia Gordon of Advocate’s behavioral health

group. In her assessment, Dr. Gordon noted: “Depression *** Panic disorder without

agoraphobia *** Post-traumatic stress disorder chronic.” She also noted that Ryan denied,

among other thoughts, suicidal ideation, suicidal intent, and suicide plans.

¶ 11   Ryan was treated by Dr. Diane Heidmann at the Rehab Institute of Chicago for pain

management associated with two torn rotator cuffs. On July 7, 2016, Dr. Heidmann prescribed,

among other drugs: hydorcodone for pain, one tablet of which was to be taken every 4 hours as

needed. In her report of that visit, Dr. Heidmann recorded that Ryan had been seeing Dr.

Madison a pain specialist and that he had been prescribed hydromorphone. She also noted that

Ryan was “[u]nder care of a psychiatrist for PTSD. He is currently on disability. Used to work as

a police officer. His symptoms started after he shot someone.” The plaintiff acknowledged that

Ryan was prescribed pain medication following rotator cuff surgery in March 2016, and she

admitted that he took excessive medication.

¶ 12   On July 12, 2016, Ryan was found dead in his home. The Office of the Cook County

Medical Examiner conducted a postmortem examination. The toxicology report noted that



                                               -4-
No. 1-19-0556


numerous prescription drugs were found in Ryan’s blood. Assistant Medical Examiner, Dr. John

Gates, performed the postmortem examination. Dr. Gates’s report of the examination dated

October 7, 2016, states:

                “This 35-year-old white male, RYAN L. GATZ, died of combined drug

       (hydrocodone, hydromorphone, alprazolam, flurazepam and acetaminophen) toxicity.

       Hypertensive    cardiovascular-disease    and    obesity   were   significant    contributing

       conditions.”

As to manner of death, the report states “ACCIDENT”. Ryan’s death certificate also lists the

manner of death as “ACCIDENT.”

¶ 13   In his investigation case report, Investigator Briggs of the Medical Examiner’s office

noted that no suicide note was discovered at Ryan’s residence. He did, however, record having

found 18 prescription drug containers in Ryan’s residence on July 13, 2016. Of particular note

was a container for hydrocodone which, on its label, indicated that the drug was prescribed by

Dr. “Hedmann” [sic] and that the prescription for 180 pills was filled on July 7, 2016. According

to Briggs’s report, nine hydrocodone pills remained in the container when he found it. Also

recovered by Briggs was a container for hydromorphone which, on its label, indicated that the

drug was prescribed by Dr. Madison and that the prescription for 90 pills was filled on June 23,

2016. According to Briggs’s report, six pills of that drug remained in the container.

¶ 14   The plaintiff testified that, after the October 25, 2014 incident, Ryan appeared obviously

shaken and would talk about the incident, “seeking confirmation that he made the right decision

and he felt bad that someone lost their life that night.” According to the plaintiff, she never saw

any indication that Ryan was suicidal, and Ryan never discussed, or stated, that he was suicidal.



                                                -5-
No. 1-19-0556


¶ 15      In addition to the medical records of Ryan’s treating health care providers, both before

and after the incident of October 25, 2014, and testimony from the plaintiff, the Board also

considered the reports of three physicians who, at the Board’s request pursuant to section 3-115

of the Code (40 ILCS 5/3-115 (West 2016)), had examined Ryan’s medical records and other

relevant documentation.

¶ 16      Dr. Robert Reff, a psychiatrist, opined in his January 8, 2017 report that Ryan’s death

was a result of the October 25, 2014 fatal shooting. Dr. Reff stated that the shooting aggravated

Ryan’s “pre-existing anxiety disorder, caused him to suffer from PTSD, contributed to a

reoccurrence of alcoholism and drug abuse which ultimately led to his death.” Dr. Reff’s report

states:

          “It is my opinion that prior to the incident on October 25, 2014, Mr. Gatz had been

          treated for a Panic Disorder and was sober from the use and abuse of alcohol for a

          prolonged period. There was no evidence that he was misusing medication that had been

          prescribed for the treatment of his psychiatric condition. Based on the records reviewed,

          Mr. Gatz appears to have suffered from Acute Stress Disorder which ultimately became

          chronic Posttraumatic Stress Disorder. It is my opinion that because of the PTSD which

          was caused by the 10/25/2014 incident, Mr. Gatz began drinking excessively as well as

          abusing opiate painkillers and benzodiazepine tranquilizers. It is my opinion that but for

          the incident that Mr. Gatz was involved in on 10/25/2014, he would not have suffered

          from chronic PTSD and would not likely have resumed drinking and abusing drugs.”

¶ 17      In a supplemental report issued on December 27, 2017, after having reviewed additional

records, Dr. Reff stated:



                                                 -6-
No. 1-19-0556


                “It remains my opinion, to a reasonable degree of medical psychiatric certainty,

       that [Ryan’s] death was the result of sickness, accident, or injury incurred in or resulting

       from the performance of an act of duty, specifically having been involved in a fatal

       shooting on 10/25/2014.”

¶ 18   Dr. Stevan Weine, a psychiatrist, in his report dated January 24, 2017, also opined that

Ryan’s death was a result of the October 2014 fatal shooting. Dr. Weine concluded that the

shooting incident was an extreme traumatic event that caused Ryan to suffer from new

conditions of PTSD and major depression. He stated:

       “[I]t is most likely that Officer’s Gatz’s death was a result of sickness, accident, or injury

       incurred in or resulting from performance of an act of duty. The evidence indicates that

       he was abusing his medications and overdosed, either accidentally or intentionally. This

       was caused by the Chronic PTSD, Major Depression, Panic Disorder, and

       Benzodiazepine/Sedative Hypnotic Dependence that he experienced following the

       traumatic experience related to the October 24, 2015 [sic] shooting. It is also worth

       noting that his problem with Benzodiazepine/Sedative Hypnotic Dependence was a pre-

       existing condition which was likely exacerbated by the act of duty incident. Although

       Officer Gatz had received some psychiatric and psychotherapeutic treatment for his

       conditions, he continued to have significant symptoms.”

However, Dr. Weine qualified his opinion by noting that it was possible the cause of death was

unrelated, stating:

       “I cannot completely rule out the possibility, as noted by the Medical Examiner, that

       Officer Gatz died of a medical cause related to his pre-existing conditions of



                                               -7-
No. 1-19-0556


         hypertension (including hypertensive episodes), cardiomegaly, and cardiomyopathy. In

         that case, the cause of death would not have any relationship with an act of duty.”

¶ 19     Dr. Geoffrey S. Shaw, also a psychiatrist, opined in his report that there was no evidence

that Ryan died as “a direct result” of his PTSD. Dr. Shaw noted that Ryan had a long history of

substance abuse and addiction which predated the October 2014 incident. In his report, Dr. Shaw

noted:

         “The medical examiner’s report records his [Ryan’s] death, as being accidental and due

         to excessive ingestion of multiple medications, including Narcotic and tranquillizer

         medications. Indeed, he had taken a large quantity of medications (reportedly as much as

         171 Hydrocodine pills over a six-day period) in combination with tranquillizer

         medications. He succumbed, most likely, to respiratory depression.”

On the issue of causation, Dr. Shaw stated: “Of note, there was a long history of substance abuse

and addiction which predated the incident in October 2014. [Ryan’s] death was accidental and

not directly attributable to his performance/duties as a police officer with the Maywood Police

Department.”

¶ 20     On March 27, 2018, the Board voted to deny the plaintiff’s application for a surviving

spouse’s pension pursuant to section 3-112(e) of the Code. On June 18, 2018, the Board issued a

written decision, finding that Ryan’s death “was not the result of sickness, accident, or injury

incurred in or resulting from the performance of an act of duty.” In that decision, the Board

recounted the evidence and the opinions presented by Drs. Reff, Weine, and Shaw. The Board

found that the report of Dr. Shaw was “well-reasoned, thorough, and instructive.” It also found

“most persuasive” the conclusion contained in the Medical Examiner’s Report of Postmortem



                                                -8-
No. 1-19-0556


Examination authored by Dr. Gates that the cause of Ryan’s death was an “Accident.” The Board

found it significant that two of the drugs, hydrocodone and hydromorphone, found in Ryan’s

system at the time of his death were prescribed for pain following shoulder surgery not for

mental health reasons. The Board concluded that, in light of Ryan’s history of mental health

treatment and addiction, his death was not the result of an “act of duty.” In addition, by reason of

the fact that Ryan died with less than 10 years of creditable service as a police officer, the Board

found that the plaintiff is ineligible for the award of a non-duty surviving spouse pension

pursuant to section 3-112 (c) of the Code (40 ILCS 5/3-112(c) (West 2016)).

¶ 21   Following the Board’s denial of her application for a surviving spouse’s pension, the

plaintiff sought administrative review of the Board’s decision in the circuit court. The circuit

court confirmed the Board’s decision, and this appeal followed.

¶ 22   This matter comes to this court on appeal from the circuit court’s judgment in an

administrative review action. As a consequence, our role is to review the decision of the Board,

not the reasoning of the circuit court. Marconi v. Chicago Heights Police Pension Board, 225 Ill.

2d 497, 531 (2006).

¶ 23   The applicable standard of review in this case depends upon whether the question

presented is one of fact, one of law, or a mixed question of law and fact. Marconi, 225 Ill. 2d at

532. When, as here, the issue is whether the evidence of record supports the Board’s denial of the

plaintiff’s application for a surviving spouse’s pension, the issue is one of fact, and we apply the

manifest weight of the evidence standard of review. Id. at 534; see also Carrillo v. Park Ridge

Firefighters’ Pension Fund, 2014 IL App (1st) 130656, ¶ 22.




                                               -9-
No. 1-19-0556


¶ 24   In applying a manifest weight standard of review to the Board’s decision, we will not

disturb the Board’s findings of fact unless an opposite conclusion is clearly apparent. Marconi,

225 Ill. 2d at 534. Section 3-148 of the Code (40 ILCS 5/3-148) (West 2016)) states that judicial

review of the Board’s decisions is governed by the Administrative Review Law (735 ILCS 5/3-

101 et seq. (West 2016)). The Administrative Review Law provides that the “findings and

conclusions of the administrative agency on questions of fact shall be held to be prima facie true

and correct.” 735 ILCS 5/3-110 (West 2016). In deciding questions of fact, it was the Board’s

function to judge the credibility of the witness, assign weight to the evidence, and resolve

conflicts in medical evidence. See Marconi, 225 Ill. 2d at 543; see also Peterson v. Board of

Trustees of the Firemen’s Pension Fund of the City of Des Plaines, 54 Ill. 2d 260, 263 (1973).

Whether we would have reached the same conclusion is not the test of whether the Board’s

decision is against the manifest weight of the evidence. So long as the record contains evidence

supporting the Board’s decision, the decision should be affirmed. Marconi, 225 Ill. 2d at 534.

¶ 25   On appeal, the plaintiff maintains that the Board erred in deciding that Ryan’s death was

not the result of an act of duty as required by section 3-112(e) of the Code. She argues that the

Board applied an incorrect standard for causation. According to the plaintiff, the Board “relied

solely on the report of Dr. Shaw who found no ‘evidence that his [Ryan’s] death occurred as a

direct result of his PTSD’ and was ‘not directly attributable to his performance/duties as a police

officer with the Maywood Police Department.’ ” (Emphasis in original.)

¶ 26   Section 3-112(e) of the Code provides that:

                “The pension of the surviving spouse of a police officer who dies (i) on or after

       January 2001, (ii) without having begun to receive either a retirement pension payable



                                              - 10 -
No. 1-19-0556


       under Section 3-111 or a disability pension payable under Section 3-114.1, 3-114.2, 3-

       114.3, or 3-114.6, and (iii) as a result of sickness, accident, or injury incurred in or

       resulting from the performance of an act of duty shall not be less than 100% of the salary

       attached to the rank held by the deceased police officer on the last day of service,

       notwithstanding any provision of this Article to the contrary.” 40 ILCS 5/3-112(e) (West

       2016).

¶ 27   Although the plaintiff incorrectly fixed the standard of review as clearly erroneous, under

any standard of review, she was the burdened party in this administrative review proceeding.

Marconi, 225 Ill. 2d at 532-33. As the Board correctly held, to obtain a line-of-duty pension, the

applicant is required to prove that: (1) he or she is the surviving spouse of a police offer who

died on or after January 1, 2001; (2) without having begun to receive either a retirement pension

or a disability pension; and (3) the death of the police officer was the result of sickness, accident,

or injury incurred in or resulting from the performance of an act of duty.

¶ 28   In this case, it is uncontroverted that the plaintiff is the surviving spouse of Ryan, a police

officer who died after January 1, 2001, and who, at the time of his death, had not begun receiving

either a retirement pension or a disability pension. Therefore, the issue before this court is

whether the Board’s conclusion that the plaintiff failed to prove that Ryan’s death was the result

of sickness, accident, or injury incurred in or resulting from the performance of an act of duty is

against the manifest weight of the evidence.

¶ 29    The plaintiff focuses her contention that the Board applied an incorrect legal standard to

the question of whether Ryan’s death was the result of his performance of an act of duty on the

passage in Dr. Shaw’s report where he concluded that Ryan’s death was not “directly



                                                - 11 -
No. 1-19-0556


attributable” to the performance of his duties as a police officer. The plaintiff correctly asserts

that she was not required to prove that Ryan’s performance of an “act of duty” was the sole cause

of his death (see Alm v. Lincolnshire Police Pension Board, 352 Ill. App. 3d 595, 598 (2004)) or

the originating or primary cause (see Barber v. Board of Trustees of Village of South Barrington

Police Pension Fund, 256 Ill. App. 3d 814, 818 (1993)); rather, she was only required to prove

that an “act of duty” was a cause contributing to Ryan’s death (see Luchesi v. Retirement Board

of the Firemen’s Annuity and Benefit Fund of Chicago, 333 Ill. App. 3d 543, 550 (2002)). She

appears to argue that the opinions of Drs. Reff and Weine, who concluded that the PTSD which

Ryan developed following the October 25, 2014 shooting incident caused him to abuse

prescription drugs which led to his death, satisfied her burden to prove that an “act of duty” was

a cause of Ryan’s death.

¶ 30   As noted earlier, it was the function of the Board to assess the credibility of Drs. Reff and

Weine and determine the weight to be given to their opinions. The Board found the opinions of

Drs. Reff and Weine to be “less persuasive” than those of Drs. Shaw and Gates. As to Dr. Reff,

the Board noted that his report failed to discuss or refute the conclusions contained in the

Medical Examiner’s Report of Postmortem Examination authored by Dr. Gates. With respect to

Dr. Weine’s causation opinion, the Board noted that, although he stated that it was “most likely”

that Ryan’s death was a result of an act of duty, he admitted that it could not be completely ruled

out that Ryan died from medical causes related to his pre-existing conditions of hypertension,

cardiomegaly, and cardiomyopathy as noted in Dr. Gates’ report.

¶ 31   Contrary to the plaintiff’s assertion, the Board did not rely “solely on the report of Dr.

Shaw” in reaching its conclusion that Ryan’s death was “accidental and a result of combined



                                              - 12 -
No. 1-19-0556


drug toxicity along with hypertensive cardiovascular disease and obesity and not an ‘act of

duty.’ ” Although the Board found Dr. Shaw’s report to be “well-reasoned, thorough, and

instructive,” it was the conclusions contained in Dr. Gates’ report of the postmortem examination

which the Board found to be “most persuasive.” In addition to the opinions of Drs. Shaw and

Gates, the record contains other evidence supporting the Board’s decision.

¶ 32   When examined by Dr. Gordon at Lutheran General Hospital on October 23, 2015, Ryan

denied suicidal ideation, suicidal intent, and suicide plans; the plaintiff testified that Ryan never

stated that he was suicidal; Briggs found nine hydrocodone pills and six hydromorphone pills

still remaining in their respective prescription containers when he searched Ryan’s residence on

July 13, 2016; and no suicide note was found. From these facts, the Board could reasonably

conclude that Ryan did not commit suicide. The narcotic medication, hydrocodone and

hydromorphone, which was found in Ryan’s system at the time of his death was prescribed by

Drs. Heidmann and Madison for the chronic pain Ryan suffered following his shoulder surgery,

and the plaintiff admitted that Ryan had been taking excessive amounts of pain medication.

There is no evidence that Ryan was taking pain medication as a result of the October 25, 2014

on-duty incident. The Board could reasonably have found that Ryan’s excessive use of narcotic

pain medication was attributable to the pain he was suffering as a result of his non-duty related

shoulder surgery. In addition, Ryan had a history of mental health treatment and addiction before

October 25, 2014.

¶ 33   The record in this case reveals a factual dispute as to the factors causing or contributing

to Ryan’s death. It was the Board’s function to resolve the factual dispute, and its findings of fact

are, by statute, held to be prima facie true and correct (735 ILCS 5/3-110 (West 2016)) and may



                                               - 13 -
No. 1-19-0556


only be reversed if they are against the manifest weight of the evidence. Marconi, 225 Ill. 2d at

540. We believe that the record contains sufficient evidence to support the Board’s finding that

Ryan’s death was not the result of a sickness, accident, or injury incurred in or resulting from the

performance of an act of duty. We conclude, therefore, that the Board’s decision denying the

plaintiff a surviving spouse’s pension pursuant to section 3-112(e) of the Code is not against the

manifest weight of the evidence, and we affirm the judgment of the circuit court.

¶ 34   Affirmed.




                                               - 14 -